Name: Council Regulation (EEC) No 1/85 of 19 December 1984 fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1985 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 1 . 1 . 85 Official Journal of the European Communities No L 1 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1 / 85 of 19 December 1984 fixing, for certain fish stocks and groups of fish stocks , provisional total allowable catches for 1985 and certain conditions under which they may be fished group of stocks and the share of these catches available to the Community , taking into account its commitments to third countries ; Whereas , in order to ensure effective management of these TACs , the specific conditions under which fishing operations occur should be established ; Whereas , in order to ensure effective management , the TACs available for the Community in 1985 should be distributed among the Member States in a manner which assures relative stability of fishing activities ; Whereas , in conformity with the procedure foreseen in Article 2 of the fisheries agreement between the European Economic Community and the Kingdom of Norway ( 2 ), Article 2 of the fisheries agreement between the European Economic Community and the Kingdom of Sweden ( 3 ), Article 2 of the fisheries agreement between the European Economic Community and the Government of Denmark and the Local Government of the Faroe Islands ( 4 ) and Article 3 of the fisheries agreement between the European Economic Community and the Government of Spain ( 5 ), the parties have consulted on their reciprocal fishing rights for 1985 ; Whereas these bilateral consultations have been successfully concluded and whereas , as a result , it is possible to fix the TACs , the Community shares and the quotas for certain joint and autonomous stocks , of which part is allocated to Norway , Sweden , the Faroe Islands , or to Spain ; Whereas trilateral consultations with Norway and Sweden concerning reciprocal fishing rights in the Skagerrak and the Kattegat have not yet been concluded THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ( J ), and in particular Article 11 thereof, Having regard to the proposal from the Commission , Whereas under the terms of Article 2 of Regulation (EEC) No 170 / 83 it is incumbent upon the Council to formulate , in the light of the available scientific advice and , in particular , of the report prepared by the Scientific and Technical Committee for Fisheries , the conservation measures necessary to achieve the aims set out in Article 1 of the same Regulation ; Whereas under the terms of Article 3 of Regulation (EEC ) No 170 / 83 it is incumbent upon the Council to establish the total allowable catches by stock or group of stocks , the share available for the Community and also the specific conditions under which the catches must be made ; whereas , under the terms of Article 4 of the same Regulation , the share available for the Community is allocated between the Member States ; Whereas , in order to ensure the protection of fishing grounds and fish stocks and the balanced exploitation of the resources of the sea , in the interests of both fishermen and consumers , there should be fixed , each year for the different species of which the catches must be restricted , a total allowable catch (TAC ) per stock or ( 2 ) OJ No L 226 , 29 . 8 . 1980 , p. 48 . ( 3 ) OJ No L 226 , 29 . 8 . 1980 , p. 1 . ( 4 ) OJ No L 226 , 29 . 8 . 1980 , p. 11 . ( 5 ) OT No L 322 . 28 . 11 . 1980 , D . 4 .( ») OJ No L 24 , 27 . 1 . 1983 , p . 1 . No L 1 / 2 Official Journal of the European Communities 1 . 1 . 85 For the purposes of this Regulation , the Kattegat is bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from Hasenore to Gnibens Spids , from Korshage to Spodsbjerg and from Gilberg Hoved to Kullen . Article 2 TACs for stocks or groups of stocks to which Community rules apply and the share of these catches available to the Community are hereby fixed for 1985 in Annex I. and whereas it is as a result necessary to ensure the continuation of fishing activities by autonomous management of the stocks concerned ; Whereas , it has not been possible to reach agreement with Norway on the stocks of North Sea herring and whereas it is therefore necessary to ensure the continuation of fishing activities by autonomous management of these stocks ; Whereas , in the case of certain stocks fished mainly for reduction to meal and oil , it does not appear necessary to make quota allocations ; Whereas , in view of the change in the status of Greenland with respect to the Community , Council Regulation (EEC) No 2 / 84 ( ! ) allocates the catch quotas of the Community for 1985 in the waters of Greenland ; Whereas the provisional TACs for 1985 , and the conditions under which they may be taken , are to come into effect as from 1 January 1985 ; whereas the very short period of time now remaining before they come into effect means that an initial period of application , limited in time , will have to be provided for in order to enable the Council to confirm , before the end of that period , the decisions taken , Article 3 The allocation among the Member States of the share available to the Community of the TACs mentioned in Article 2 is hereby fixed in Annex II . Article 4 As regards the herring stock of the North Sea and of the eastern English Channel , transfers of up to 25 % of the quotas may be effected from ICES divisions IV c and VII d to ICES division IV b . However , such transfers must be notified in advance to the Commission . HAS ADOPTED THIS REGULATION: Article 1 1 . This Regulation fixes for 1985 , for certain fish stocks and groups of fish stocks , provisional total allowable catches TACs per stock or group of stocks , the provisional share of these catches available to the Community , the allocation of that share among Member States and the specific conditions under which these stocks may be fished ( 2 ). 2 . For the purposes of this Regulation , the Skagerrak is bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast . Article 5 1 . It shall be prohibited to retain on board or to land catches from stocks for which TACs or quotas are fixed unless : ( i ) the catches have been taken by vessels of a Member State having a quota and that quota is not exhausted , or ( ii ) the share of the TAC available to the Community (Community share ) has not been allocated by quota among Member States and the Community share has not been exhausted , or ( iii ) for all species other than herring and mackerel , they are mixed with other species and have been taken in accordance with Articles 8 and 9 of Regulation (EEC) No 171 / 83 ( 3 ), as last amended by Regulation (EEC) No 3625 / 84 ( 4 ) and with Article 1 of Regulation (EEC) No 2665 / 84 ( 5 ) and are not sorted either on board or on landing , or ( ! ) See page 36 of this Official Journal . ( 2 ) The sub-areas , divisions or subdivisions of NAFO referred to in this Regulation are described in Annex III to Council Regulation (EEC ) No 3179 / 78 of 28 December 1978 concerning the conclusion by the European Economic Community of the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries (OJ No L 378 , 30 . 12 . 1978 , p. 1 ), as last amended by Regulation (EEC) No 654 / 81 (OJ No L 69 , 14 . 3 . 1981 , p. 1 ). The definition of the ICES areas referred to in this Regulation is given in a Commission communication ( OJ No C 140 , 3 . 6 . 1982 , p. 3 ). ( 3 ) OJ No L 24 , 27 . 1 . 1983 , p. 14 . ( 4 ) OJ No L 335 , 22 . 12 . 1984 , p. 3 . ( 5 ) OJ No L 253 , 21 . 9 . 1984 , p. 4 . 1 . 1 . 85 Official Journal of the European Communities No L 1 / 3  the west coast of Denmark at 55 °30 ' N ,  latitude 55 °30 ' N longitude 07 °00 ' E ,  latitude 57 °00 ' N longitude 07 °00 ' E ,  the west coast of Denmark at 57 °00 ' N. 3 . Fishing for herring shall be prohibited in the zone extending from 6 to 12 miles off the east coast of the United Kingdom as measured from the baselines between latitudes 54 °10 ' N and 54 °45 ' N for the period 15 August to 30 September and between latitudes 55 °30 ' N and 55 °45 ' N for the period 15 August to 15 September . ( iv ) for herring caught in any area except the Skagerrak , the Kattegat and the Baltic Sea ( ICES divisions III b , c , d ), they are within the limits of paragraph 2 , or ( v ) for mackerel , they are mixed with horse-mackerel or pilchard and the mackerel does not exceed 10 % of the total weight of mackerel , horse-mackerel and pilchard on board and the catches are not sorted . All landings shall count against the quota , or , if the Community share has not been allocated between Member States by quotas , against the Community share , except for catches made under the provisions of ( iii ), ( iv ) and ( v ) of this paragraph . 2 . In areas other than the Skagerrak , the Kattegat and the Baltic Sea ( ICES divisions III b , c , d ) it shall be prohibited to retain on board herring mixed with other species unless such catches are not sorted , and : ( a ) if mixed with sprat only , the herring does not exceed 10 % by weight of the total weight of herring and sprat combined , or ( b ) if mixed with other species , whether or not including sprat , the herring does not exceed 5 % by weight of the total weight of the herring and other species combined . 4 . Fishing for herring shall be prohibited throughout 1985 in those waters between latitudes 53 °00 ' N and 55 °00 ' N which are situated between the eastern coasts of Ireland and Northern Ireland and a line drawn 12 miles from the baselines . 5 . Fishing for herring shall be prohibited throughout the year in the Irish Sea ( ICES division VII a ) in the maritime area between the west coasts of Scotland , England and Wales and a line drawn 12 miles from the baselines of these coasts bounded to the south by latitude 53 °20 ' N and to the north-west by a line drawn between the Mull of Galloway (Scotland ) and the Point of Ayre ( Isle of Man). 3 . The determination of the percentage of by-catches and their disposal shall be made in accordance with Article 10 of Regulation (EEC ) No 171 / 83 . 6 . Fishing for herring shall be prohibited from 21 September to 16 November 1985 in the part of the Irish Sea ( ICES division VII a ) north of latitude 53 °30 ' N , except in Logan Bay ( defined as being the waters east of a line going from the Mull of Logan , situated at latitude 54 °44 ' N and longitude 4 °59 ' W , to Laggantalluch Head , situated at latitude 54 °41 ' N and longitude 4 °58 ' W ), where fishing for herring shall be prohibited throughout 1985 . 7 . Notwithstanding paragraphs 4 and 6 , vessels with a length not exceeding 40 feet based in ports situated on the east coast of Ireland and Northern Ireland between latitudes 53 °00 ' N and 55 °00 ' N may fish for herring in the prohibited area described in paragraph 4 . The only method of fishing authorized shall be drift netting with nets of a minimum mesh size of 54 mm . 8 . The areas described in paragraphs 5 and 6 may be altered in accordance with the procedure laid down in Article 14 of Regulation (EEC ) No 170 / 83 . Article 6 1 . Fishing for herring shall be prohibited  in the Skagerrak , throughout the year , except for 14 weeks during the period 3 June to 28 September and six weeks during the period 30 September to 31 December ,  in the Kattegat during five weeks in the period 29 April to 21 September . These provisions shall not apply to fishing within two nautical miles on the baselines , within the same level as previous years , by vessels not exceeding 90 feet and using other types of gear other than trawl . The detailed rules for the application of this paragraph shall be determined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 170 / 83 before 1 April 1985 . 2 . Fishing for herring shall be prohibited from 1 July to 31 October 1985 within the area bounded by the following coordinates : Article 7 1 . Fishing for sprat with trawls of mesh size less than 32 mm shall be prohibited in the Skagerrak and the Kattegat : No L 1 / 4 Official Journal of the European Communities 1 . 1 . 85  for all vessels during the period 1 January to 30 June,  for vessels of overall length of 80 feet (24,38 m) or above during the period 1 July to 30 September ,  for vessels with an overall length of less than 80 feet (24,38 m) during four weeks in the period 1 July to 29 September . The detailed rules for the application of this paragraph shall be determined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 170 / 83 before 1 April 1985 . 2 . Fishing for sprat shall be prohibited : ( a ) from 1 July to 31 October 1985 within the area bounded by the following coordinates :  the west coast of Denmark at 55 °30 ' N ,  latitude 55 °30 ' N longitude 07 °00' E ,  latitude 57 °00' N longitude 07 °00 ' E ,  the west coast of Denmark at 57 °00 ' N ; ( b ) in ICES statistical rectangle 39E8 from 1 January to 31 March 1985 and from 1 October to 31 December 1985 . For the purposes of this Regulation , this ICES rectangle is bounded by a line running due east from the east coast of England along latitude 55 °00' N to longitude 1 °00 ' W, due north to latitude 55 °30 ' N and due west to the English coast ; ( c ) in the inner waters of the Moray Firth west of longitude 3 ° 30' W and in the inner waters of the Firth of Forth west of longitude 3 °00 ' W from 1 January to 31 March 1985 and from 1 October to 31 December 1985 . Article 8 Trawling and purse seining for mackerel , sprat and herring shall be prohibited in the Skagerrak from Saturday midnight to Sunday midnight and in the Kattegat from Friday midnight to Sunday midnight . Article 9 This Regulation shall enter into force on 1 January 1985 . It shall apply until 20 January 1985 , subject to the Council 's taking a decision before that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1984 . For the Council The President P. O'TOOLE 1 . 1 . 85 Official Journal of the European Communities No L 1 / 5 ANNEX I TACs by stock and by area for 1985  shares available to the Community Species ICES division or NAFO zone TAC 1985 ( in tonnes ) Shares available to the Community for 1985 ( in tonnes ) Cod III a Skagerrak 23 920 Cod III a Kattegat 9 650 Cod III b , c , d (EC zone ) 141 250 140 000 Cod II a (EC zone), IV 250 000 228 850 ( x ) Cod V b (EC zone), VI 25 000 25 000 Cod VII , except VII a ; VIII (EC zone ) 14 000 (*) 14 000 Cod VII a 15 000 15 000 Cod NAFO 3 Ps (EC zone ) 10 000 Haddock III a ; III b , c , d ( EC zone ) (*) 9 930 Haddock II a (EC zone), IV 207 000 166 000 ( 2 ) Haddock V b (EC zone), VI 36 000 36 000 Haddock VII ; VIII (EC zone) 5 500 (*) 5 500 Saithe II a ( EC zone), III a ; III b , c , d ( EC zone), IV 200 000 96 000 Saithe V b (EC zone), VI 27 800 27 800 Saithe VII ; VIII ( EC zone ) 8 500 (*) 8 500 Whiting III a n 19 650 Whiting II a (EC zone ), IV 160 000 123 980 ( 3 ) Whiting V b (EC zone), VI 16 400 16 400 Whiting VII a 18 170 18 170 Whiting VII , except VII a 20 500 (*) 20 500 European plaice III a Skagerrak n 11 280 European plaice III a Kattegat n 4 950 European plaice II a ( EC zone), IV 200 000 186 000 European plaice V b (EC zone), VI 1 810 (*) 1 810 European plaice VII a 5 000 5 000 European plaice VII b , c 200 (*) 200 European plaice VII d , e 6 500 (*) 6 500 European plaice VII f, g 1 400 (*) 1 400 European plaice VII h , j , k 800 (*) 800 European plaice VIII (EC zone ) 250 (*) 250 American plaice NAFO 3 Ps (EC zone ) 550 No L 1 / 6 Official Journal of the European Communities 1 . 1 . 85 l Shares Species ICES division or NAFO zone TAC 1985 ( in tonnes ) available to the Community for 1985 ( in tonnes ) Witch flounder NAFO 3 Ps (EC zone ) 410 Common sole III a ; III b , c , d ( EC zone ) 600 (*) 600 Common sole II a ( EC zone), IV 22 000 22 000 Common sole V b (EC zone), VI 70 n 70 Common sole VII a 1 250 1 250 Common sole VII b , c 60 (*) 60 Common sole VII d 2 700 2 700 Common sole VII e 1 400 (*) 1 400 Common sole VII f , g 1 200 1 200 Common sole VII h , j , k 600 (*) 600 Common sole VIII ( EC zone ) 3 305 (*) 3 305 Mackerel II a ( EC zone ), III a ; III b , c , d ( EC zone), IV 37 000 10 000 Mackerel II ( exc. EC zone ), V b (EC zone), VI , VII ; VIII ( EC zone), XII 409 500 375 000 Sprat III a (*) 38 150 ( 4 ) Sprat III b , c , d ( EC zone ) 6 300 (*) 6 300 Sprat II a ( EC zone ), IV 153 000 (*) 130 000 Sprat VII d , e 20 000 (*) 20 000 Horse mackerel II a (EC zone ), IV (EC zone ) 18 500 (*) 17 500 Horse mackerel V b (EC zone), VI , VII 145 000 (*) 140 000 Horse mackerel VIII ( EC zone ) 17 500 (*) 17 500 Hake III a ; III b , c , d ( EC zone ) 1 500 (*) 1 500 Hake II a (EC zone), IV 2 200 (*) 2 200 Hake V b (EC zone), VI , VII 20 000 (*) 15 920 Hake VIII ( EC zone ) 15 300 (*) 10 480 Anchovy VIII 32 000 (*) 3 000 Norway pout II a ( EC zone ), III a ; IV (EC zone ) 383 500 (*) 340 000 Blue whiting II a ( EC zone ), IV 65 000 60 000 Blue whiting V b (EC zone ), VI , VII 424 000 184 000 Blue whiting VIII ( EC zone ) 33 000 33 000 Anglerfisch (Monkfish ) V b (EC zone), VI 7 800 (*) 7 500 Anglerfisch (Monkfish ) VII 25 870 (*) 24 920 Anglerfisch (Monkfish ) VIII ( EC zone ) 8 330 (*) 7 630 1 . 1 . 85 Official Journal of the European Communities No L 1 / 7 Species ICES division or NAFO zone TAC 1985 ( in tonnes ) Shares available to the Community for 1985 ( in tonnes ) Megrim V b (EC zone), VI 4 400 (*) 3 900 Megrim VII 11 980 (*) 9 880 Megrim VIII (EC zone ) 1 120 (*) 670 Redfish NAFO 3 Ps (EC zone ) l 2 000 Common prawn French Guyana 4 000 ( 5 )( 6 ) 1 150 Herring III a n 34 140 Herring III b , c , d (EC zone ) 36 900 35 300 Herring II a (EC zone), IV a (EC zone), IV b (EC zone ) I 228 650 Herring IV c except Blackwater stock ( 7 ), VII d 90 000 90 000 Herring V b (EC zone), VI a North ( 8 ), VI b 56 500 ( 6 ) 50 400 Herring VI a South ( 9 ), VII b , c 14 000 14 000 Herring VI a Clyde stock ( 10 ) 3 000 (*) 3 000 Herring VII Mourne stock ( n ) ( 12 ) 600 600 Herring VII a Man stock ( n ) ( 13 ) 4 400 4 400 Herring VII e , f 500 (*) 500 Herring VII g to k ( 14 ) 13 000 13 000 Capelin II b 0 ( 15 ) Atlantic salmon III b , c , d (EC zone ) 920 (*) 920 No L 1 / 8 Official Journal of the European Communities 1 . 1 . 85 Footnotes: 0 ) Plus 2 000 tonnes allocated to Denmark outside the Community share of the TAC . ( 2 ) Excluding an estimated 5 000 tonnes of industrial by-catch . ( 3 ) Excluding an estimated 20 000 tonnes of industrial by-catch . ( 4 ) Includes all by-catches of all other species which are caught when fishing for sprat and which are landed unsorted . ( 5 ) Fishing for prawn is prohibited in waters less than 30 metres deep . ( 6 ) Subject to revision following scientific reassessment . ( 7 ) Blackwater stock : reference is to the herring stock in the maritime region of the Thames Estuary between Felixstowe and North Foreland within 6 miles from the United Kingdom baselines . ( 8 ) Reference is to the herring stock in ICES division VI a , north of 56 °00 ' N and in that part of VI a which is situated east of 07 °00 ' W and north of 55 °00 ' N , excluding the Clyde as defined in footnote 10 of Annex I. ( 9 ) Reference is to the herring stock in ICES division VI a , south of 56 °00 ' N and west of 07 °00 ' W. ( 10 ) Clyde stock : reference is to the herring stock in the maritime area situated to the north-east of a line drawn between Mull of Kintyre and Corsewall Point . ( n ) ICES VII a is reduced by the area added to the Celtic Sea bounded :  to the north by latitude 52 °30 ' N ,  to the south by latitude 52 °00 ' N ,  to the west by the coast of Ireland .  to the east by the coast of the United Kingdom . ( 12 ) Mourne stock : reference is to the herring stock within 12 miles of the east coast of Ireland and of Northern Ireland between 53 °00 ' N and 55 °00 ' N. ( 13 ) Man stock : reference is to the herring stock in the Irish Sea ( ICES division VII a ), excluding the zone referred to in footnote 12 of Annex I. ( 14 ) Increased by zone bounded :  to the north by latitude 52 °30 ' N ,  to the south by latitude 52 °00 ' N ,  to the west by the coast of Ireland ,  to the east by the coast of the United Kingdom . ( 15 ) Without prejudice to the Community rights and subject to revision in the light of scientific advice . (*) Precautionary TAC . 1 . 1 . 85 Official Journal of the European Communities No L 1 / 9 ANNEX II Stock Member State 1985 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Cod Skagerrak III a ( Skagerrak ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 70 0 ) 23 120 (2 ) 580 0 ) 150 0 ) EEC total 23 920 Cod Kattegat III a ( Kattegat ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 9 460 (3 ) 190 (^ EEC total 9 650 Cod Sound and Belt Sea , Baltic Sea III b , c , d (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 101 920 38 080 EEC total 140 000 ( J ) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . (2 ) No fishing for this quota may take place within 4 miles of the baselines of the Kingdom of Norway and the Kingdom of Sweden . ( 3 ) No fishing for this quota may take place within 3 miles of the baselines of the Kingdom of Sweden . No L 1 / 10 Official Journal of the European Communities 1 . 1 . 85 Stock Member State 1985 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Cod Norwegian Sea , North Sea II a (EC zone), IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 8 160 46 880 (') 29 720 10 080 26 480 107 530 EEC total 228 850 (&gt;) Cod South Faroe , Rockall , West Scotland V b (EC zone ), VI Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 80 740 7 940 3 090 13 150 EEC total 25 000 Cod West Ireland and Porcupine Bank , South Ireland , Bristol Channel , English Channel , Bay of Biscay VII , except VII a ; VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 620 10 700 1 430 90 1 160 EEC total 14 000 (') Plus 2 000 tonnes allocated to Denmark outside the Community share of the TAC . 1 . 1 . 85 Official Journal of the European Communities No L 1 / 11 Stock aÃ --L -- C -- 1985 quota ( tonnes )Species Geographical regions ICES division or NAFO zone IVICIIIUCT DLit(C Cod Irish Sea VII a Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 400 1 100 7 000 100 6 400 EEC total 15 000 Cod St Pierre and Miquelon NAFO 3 Ps (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 10 000 EEC total 10 000 Haddock Skagerrak and Kattegat , Sound and Belt Sea , Baltic Sea III a ; III b , c , d (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 ( ») 9 280 (2 ) 590 10 0 ) EEC total 9 930 i 1 ) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . (2 ) No fishing for this quota may take place , in the Skagerrak , within 4 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 3 miles of the baselines of the Kingdom of Sweden . No L 1 / 12 Official Journal of the European Communities 1 . 1 . 85 Stock Member State 1985 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Haddock Norwegian Sea , North Sea II a (EC zone), IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 770 12 170 7 740 13 490 1 330 129 500 EEC total 160 000 (!) Haddock South Faroe , Rockall , West Scotland V b (EC zone), VI Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 80 100 3 970 2 830 29 020 EEC total 36 000 Haddock Irish Sea , West Ireland and Porcupine Bank , South Ireland , Bristol Channel , English Channel , Bay of Biscay VII , VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 60 3 670 1 220 550 EEC total 5 500 (') Excluding industrial by-catches . 1 . 1 . 85 Official Journal of the European Communities No L 1 / 13 Stock Member State 1985 quota ( tonnes)Species Geographical regions ICES division or NAFO zone Saithe Norwegian Sea , Skagerrak and Kattegat , Sound and Belt Sea , Baltic Sea , North Sea II a (EC zone), III a ; III b , c , d (EC zone ), IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 70 0 ) 8 390 (2 ) 21 200 0 ) 49 880 0 ) 210 0 ) 16 250 (^ EEC total 96 000 Saithe South Faroe , Rockall , West Scotland V b (EC zone), VI Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 030 20 180 670 4 920 EEC total 27 800 Saithe Irish Sea , West Ireland and Porcupine Bank , South Ireland , Bristol Channel , English Channel , Bay of Biscay VII ,VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 20 4 780 2 390 1 310 EEC total 8 500 (') No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . (2 ) No fishing for this quota may take place , in the Skagerrak , within 4 miles of the. baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 3 miles of the baselines of the Kingdom of Sweden . No L 1 / 14 Official Journal of the European Communities 1 . 1 . 85 Stock Member State 1985 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Whiting Skagerrak and Kattegat III a Belgium Denmark 19 580 0 ) Germany Greece \ France Ireland Italy Luxembourg Netherlands 70 (*) United Kingdom Available for Member States EEC total 19 650 Whiting Norwegian Sea , North Sea II a (EC zone), IV Belgium 3 790 || Denmark 16 400 Germany 4 270 Greece France 24 640 Ireland Italy Luxembourg Netherlands 9 480 United Kingdom 65 400 Available for Member States EEC total 123 980 ( 3) Whiting South Faroe , Rockall , West Scotland V b (EC zone), VI Belgium Denmark Germany 100 Greece France 2 000 Ireland 4 900 Italy Luxembourg Netherlands United Kingdom 9 400 Available for Member States EEC total 16 400 (') No fishing for this quota may take place , in the Skagerrak , within 4 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 3 miles of the baselines of the Kingdom of Sweden . (2 ) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . ( 3 ) Excluding industrial by-catches . 1 . 1 . 85 Official Journal of the European Communities No L 1 / 15 Stock Member State 1985 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Whiting Irish Sea VII a Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 100 1 250 7 200 20 9 600 EEC total 18 170 Whiting West Ireland and Porcupine Bank , South Ireland , Bristol Channel , English Channel VII , except VII a Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 200 12 300 5 700 100 2 200 EEC total 20 500 European plaice Skagerrak III a Skagerrak Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 70 0 ) 9 360 (2 ) 50 0 ) 1 800 0 ) EEC total J 11 280 (*) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . ( 2 ) No fishing for this quota may take place within 4 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden . No L 1 / 16 Official Journal of the European Communities 1 . 1 . 85 Stock Member State 1985 quota ( tonnes )Species Geographical regions ICES division or NAFO zone European plaice Kattegat III a Kattegat Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 4 900 (') 50 (*) EEC total 4 950 European plaice Norwegian Sea , North Sea II a ( EC zone), IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 11 440 37 200 10 730 2 150 71 540 52 940 EEC total 186 000 European plaice South Faroe , Rockall , West Scotland V b (EC zone), VI Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 660 1 100 EEC total 1 810 ( J ) No fishing for this quota may take place within 3 miles of the baselines of the Kingdom of Sweden . (2) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . 1 . 1 . 85 Official Journal of the European Communities No L 1 / 17 Stock Member State 1985 quota ( tonnes )Species Geographical regions ICES division or NAFO zone European plaice Irish Sea VII a Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 260 110 2 000 80 2 550 EEC total 5 000 European plaice West Ireland and Porcupine Bank VII b , c Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 40 160 EEC total 200 European plaice English Channel VII d , e Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 060 3 550 1 890 EEC total 6 500 No L 1 / 18 Official Journal of the European Communities 1 . 1 . 85 Stock Member State 1985 quota ( tonnes )Species Geographical regions ICES division or NAFO zone ' European plaice Bristol Channel , South-East Ireland VII f, g Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 345 625 100 330 EEC total 1 400 European plaice South Ireland ( excluding South-East Ireland ) VII h , j , k Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 100 350 200 100 EEC total 800 European plaice Bay of Biscay VIII ( EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 250 EEC total 250 1 . 1 . 85 Official Journal of the European Communities No L 1 / 19 Stock Member State 1985 quota ( tonnes)Species Geographical regions ICES division or NAFO zone American plaice St Pierre and Miquelon NAFO 3 Ps (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 550 EEC total 550 Witch flounder St Pierre and Miquelon NAFO 3 Ps (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 410 EEC total 410 Common sole Skagerrak and Kattegat , Sound and Belt Sea , Baltic Sea III a ; III b , c , d (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 520 (&gt;) 30 (*) 50 (*) EEC total 600 0 ) No fishing for this quota may take place , in the Skagerrak , within 4 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 3 miles of the baselines of the Kingdom of Sweden . (2 ) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . No L 1 / 20 Official Journal of the European Communities 1 . 1 . 85 Stock Member State 1985 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Common sole Norwegian Sea , North Sea II a (EC zone), IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 830 840 1 470 370 16 550 940 EEC total 22 000 Common sole South Faroe , Rockall , West Scotland V b (EC zone), VI Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 55 15 EEC total 70 Common sole Irish Sea VII a Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 620 10 150 195 275 EEC total 1 250 % 1 . 1 . 85 Official Journal of the European Communities No L 1 / 21 Stock Member State 1985 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Common sole West Ireland and Porcupine Bank VII b , c Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 10 50 EEC total 60 Common sole Eastern English Channel VII d Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 725 1 455 520 EEC total 2 700 Common sole Western English Channel VII e Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 50 525 825 EEC total 1 400 No L 1 /22 Official Journal of the European Communities 1.1 . 85 Stock Member State 1985 quota ( tonnes)Species Geographical regions ICES division or NAFO zone Common sole VII f, g 750Bristol Channel , South-East Ireland Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 70 30 350 EEC total 1 200 Common sole South Ireland (excluding South-East Ireland ) VII h , j , k 50 100 270 Belgium Denitiark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 80 100 EEC total 600 Common sole Bay of Biscay VIII (EC zone) 10 3 190 Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 105 EEC total 3 305 1 . 1 . 85 Official Journal of the European Communities No L 1 / 23 Stock Member State 1985 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Mackerel Norwegian Sea , Skagerrak and Kattegat , Sound and Belt Sea , Baltic Sea , North Sea II a (EC zone ), III a ; III b , c , d (EC zone), IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 330 0 ) 8 350 (2 ) 330 0 ) 330 0 ) 330 (*) 330 0 ) EEC total 10 000 Mackerel Norwegian Sea , Spitzbergen &amp;c Bear Island , Faroe , West Scotland , Rockall , Irish Sea , West Ireland 8c Porcupine Bank , South Ireland , Bristol Channel , English Channel , Bay of Biscay , North Azores II ( exc. EC zone), V b (EC zone), VI , VII ; VIII ( EC zone ), XII Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 24 000 16 000 80 000 35 000 220 000 EEC total 375 000 Sprat Skagerrak and Kattegat III a Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 38 070 ( 2 )( 3 ) 80 ( 1 )( 3 ) EEC total 38 150 ( 3 ) ( ! ) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . ( 2) No fishing for this quota may take place , in the Skagerrak , within 4 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 3 miles of the baselines of the Kingdom of Sweden . ( 3 ) Includes all by-catches of all other species which are caught when fishing for sprat and which are landed unsorted . No L 1 / 24 Official Journal of the European Communities 1 . 1 . 85 Stock Member State 1985 quota ( tonnes)Species Geographical regions ICES division or NAFO zone Sprat Sound and Belt Sea , Baltic Sea III b , c , d (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 5 000 1 300 EEC total 6 300 Sprat Norwegian Sea , North Sea II a (EC zone), IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 300 89 700 3 250 1 300 1 950 32 500 EEC total 130 000 Sprat English Channel VII d , e Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 100 6 500 100 1 400 1 400 10 500 EEC total 20 000 1 . 1 . 85 Official Journal of the European Communities No L 1 / 25 Stock Member State 1985 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Horse mackerel Norwegian Sea , North Sea II a (EC zone), IV (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 17 500 EEC total 17 500 Horse mackerel Faroe , West Scotland , Rockall , Irish Sea , West Ireland and Porcupine Bank , South Ireland , Bristol Channel , English Channel V b (EC zone), VI , VII Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 140 000 EEC total 140 000 Horse mackerel Bay of Biscay VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 17 500 - EEC total 17 500 No L 1 / 26 Official Journal of the European Communities 1 . 1 . 85 Stock Member State 1985 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Hake Skagerrak and Kattegat , Sound and Belt Sea , Baltic Sea III a ; III b , c , d (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 500 (^ EEC total 1 500 Hake Norwegian Sea , North Sea II a (EC zone), IV / Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 40 840 100 600 100 520 EEC total 2 200 Hake Faroe , West Scotland , Rockall , Irish Sea , West Ireland and Porcupine Bank , South Ireland , Bristol Channel , English Channel V b (EC zone), VI , VII Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 200 10 420 1 300 90 3 910 EEC total j 15 920 ( J ) No fishing for this quota may take place , in the Skagerrak , within 4 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 3 miles of the baselines of the Kingdom of Sweden . 1 . 1 . 85 Official Journal of the European Communities No L 1 / 27 Stock Member State 1985 quota ( tonnes)Species Geographical regions ICES division or NAFO zone Hake Bay of Biscay VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 10 10 460 10 EEC total 10 480 Anchovy Bay of Biscay VIII Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 3 000 EEC total 3 000 Norway pout Norwegian Sea , Skagerrak and Kattegat , North Sea II a (EC zone), III a ; IV (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 340 000 ( ») EEC total 340 000 i 1 ) For Danish vessels , no fishing for this TAC may take place , in the Skagerrak , within 4 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 3 miles of the baselines of the Kingdom of Sweden . For other Member States , no fishing for this TAC may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . No L 1 /28 Official Journal of the European Communities 1 . 1 . 85 Stock Member State 1985 quota (tonnes )Species Geographical regions ICES division or NAFO zone Blue whiting Norwegian Sea , North Sea II a (EC zone), IV Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 60 000 EEC total 60 000 Blue whiting Faroe , West Scotland , Rockall , Irish Sea , West Ireland and Porcupine Bank , South Ireland , Bristol Channel , English Channel V b (EC zone), VI , VII Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 184 000 EEC total 184 000 Blue whiting Bay of Biscay VIII (EC zone) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available fpr Member States 33 000 EEC total 33 000 1 . 1 . 85 Official Journal of the European Communities No L 1 / 29 Stock Member State 1985 quota ( tonnes)Species Geographical regions ICES division or NAFO zone Anglerfish (Monkfish ) South Faroe , Rockall , West Scotland V b (EC zone), VI Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 300 3 050 10 210 3 930 EEC total 7 500 Anglerfish (Monkfish ) Irish Sea , West Ireland and Porcupine Bank , South Ireland , Bristol and English VII Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 780 270 15 580 2 770 360 3 160 EEC total 24 920 Anglerfish (Monkfish ) Bay of Biscay VIII (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 7 630 EEC total 7 630 No L 1 / 30 Official Journal of the European Communities 1 . 1 . 85 Stock Member State 1985 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Megrim South Faroe , Rockall , West Scotland V b (EC zone), VI Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 950 310 1 640 EEC total 3 900 Megrim Irish Sea , West Ireland and Porcupine Bank , South Ire ­ land , Bristol and English VII Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 390 5 260 2 580 1 650 EEC total 9 880 Megrim Bay of Biscay VIII (EC zone) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 670 EEC total 670 1 . 1 . 85 Official Journal of the European Communities No L 1 / 31 Stock Member State 1985 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Redfish St Pierre and Miquelon NAFO 3 Ps (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 2 00Q EEC total . 2 000 Common prawn French Guyana French Guyana Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 150 EEC total 1 150 Herring Skagerrak and Kattegat III a Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 33 600 0 ) 540 (2 ) EEC total 34 140 0 ) No fishing for this quota may take place , in the Skagerrak , within 4 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 3 miles of the baselines of the Kingdom of Sweden . (2) No fishing for this quota may take place , in the Skagerrak , within 12 miles of the baselines of the Kingdom of Norway and of the Kingdom of Sweden respectively and , in the Kattegat , within 12 miles of the baselines of the Kingdom of Sweden . No L 1 / 32 Official Journal of the European Communities 1 . 1 . 85 Stock Member State 1985 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Herring Sound and Belt Sea , Baltic Sea III b , c , d (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 19 680 15 620 EEC total 35 300 Herring Norwegian Sea , northern and central North Sea II a (EC zone ), IV a (EC zone), IV b (EC zone) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 72 770 45 520 4 500 47 370 58 490 EEC total 228 650 ( ! ) Herring Southern North Sea , Black ­ water stock excepted , Eastern English Channel IV c except Blackwater stock ( 2 ), VII d Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 9 120 4 810 3 070 30 650 32 650 9 700 EEC total 90 000 ( 3) 0 ) Each Member State must inform the Commission weekly of its landings of herring , distinguishing between ICES divisions II a , IV a and IV b . (2) Blackwater stock: reference is to the herring stock in the maritime region of the Thames Estuary between Felixstowe and North Foreland within 6 miles from the United Kingdom baselines . ( 3) Each Member State must inform the Commission weekly of its landings of herring . 1 . 1 . 85 Official Journal of the European Communities No L 1 / 33 Stock Member State 1985 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Herring South Faroe , West Scotland (excluding Clyde ), Rockall V b (EC zone), VI a North ('), VI b Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 5 640 1 070 7 610 5 630 30 450 I EEC total 50 400 Herring West Scotland ( excluding Clyde), West Ireland VI a South ( 2 ), VII b , c Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 12 730 1 270 EEC total 14 000 Herring West Scotland (Clyde stock) VI a Clyde stock ( 3 ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 3 000 EEC total 3 000 0 ) Reference is to the herring stock in ICES division VI a , north of 56 °00 ' N and in that part of VI a which is situated east of 07 °00 ' W and north of 55 °00 ' N , excluding the Clyde as defined in footnote 10 of Annex I. ( 2 ) Reference is to the herring stock in ICES division VI a , south of 56 °00 ' N and west of 07 °00 ' W. ( 3 ) Clyde stock : reference is to the herring stock in the maritime area situated to the north-east of a line drawn between Mull of Kintyre and Corsewall Point . No L 1 / 34 Official Journal of the European Communities 1 . 1 . 85 Stock Member State 1985 quota (tonnes )Species Geographical regions ICES division or NAFO zone Herring Irish Sea (Mourne stock ) VII a Mourne stock (') ( 2 ) Belgium Denmark Germany Greece France Ireland 200 l Italy Luxembourg l Netherlands United Kingdom 400 Available for Member States EEC total 600 Herring Irish Sea (Man stock ) VII a Man stock 0 ) ( 3 ) Belgium Denmark Germany Greece France Ireland 1 100 l l Italy Luxembourg Netherlands United Kingdom 3 300 Available for Member States EEC total 4 400 Herring Western English Channel , VII e , f Belgium Bristol Channel Denmark Germany Greece France 250 Ireland Italy Luxembourg Netherlands United Kingdom 250 l Available for Member States EEC total 500 (') ICES VII a is reduced by the area added to the Celtic Sea bounded :  to the north by latitude 52 °30 ' N ,  to the south by latitude 52 °00 ' N,  to the west by the coast of Ireland ,  to the east by the coast of the United Kingdom . (2) Mourne stock : reference is to the herring stock within 12 miles of the east coast of Ireland and of Northern Ireland between 53 °00 ' N and 55 °00 ' N. ( 3 ) Man stock : reference is to the herring stock in the Irish Sea ( ICES division VII a ), excluding the zone referred to in footnote 12 of Annex I. 1 . 1 . 85 Official Journal of the European Communities No L 1 / 35 Stock Member State 1985 quota ( tonnes )Species Geographical regions ICES division or NAFO zone Herring Celtic Sea , South Ireland VII g to k (') Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 140 800 11 240 800 20 EEC total 13 000 Capelin Spitzbergen and Bear Island II b Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States EEC total 0 Atlantic salmon Sound and Belt Sea , Baltic Sea III b , c , d (EC zone ) Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 853 67 EEC total 920 ( ] ) Increased by zone bounded :  to the north by latitude 52 °30 ' N ,  to the south by latitude 52 °00 ' N ,  to the west by the coast of Ireland ,  to the east by the coast of the United Kingdom .